Citation Nr: 1637158	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for menstrual irregularity and hysterectomy, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran initially served in the Army National Guard with a period of active duty for training (ADT) from June 1984 to October 1984.  She served on active duty in the U. S. Army from March 1989 to March 1993. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

The reopened claim for service connection for menstrual irregularity and hysterectomy is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A September 2007 rating decision denied the Veteran's claim for service connection for menstrual irregularity and hysterectomy; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for menstrual irregularity and hysterectomy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran has been claiming entitlement to service connection for a menstrual disorder under various theories of entitlement since 1995.  Most recently, service connection for menstrual irregularity and hysterectomy was denied by way of a September 2007 rating decision on the basis that the claimed disabilities were not secondary to her service-connected posttraumatic stress disorder (PTSD).  The Veteran did not appeal the decision or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in April 2011.  Ultimately, the RO granted reopening of the claim, and then denied the reopened claim on the merits.  Nevertheless, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

The evidence of record at the time of the September 2007 rating decision included service treatment records from the Veteran's period of active duty, along with post-service private and VA treatment records. 

The evidence received after the expiration of the appeal period includes a statement from another Veteran who served with the Veteran and recalled that the Veteran experienced heavy bleeding and severe abdominal pain during service, and a VA medical opinion dated in January 2012.  This evidence is not cumulative or redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for menstrual irregularity and hysterectomy is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for menstrual irregularity and hysterectomy is granted.


REMAND

The Veteran is claiming entitlement to service connection for a gynecological disorder which was manifested by menstrual irregularity during service and she claims ultimately resulted in a post-service hysterectomy.  She has been asserting this claim under various theories since 1995.  Her primary assertion is that she developed menstrual irregularity as a result of an undiagnosed illness due to her service in Southwest Asia.  Service treatment records for the Veteran's period of active duty document multiple instance of her seeking treatment for symptoms of menstrual irregularity, but some of those instances were before she deployed to Southwest Asia.  

The prior RO denials of service connection are based on the rational that the Veteran's claimed menstrual irregularity pre-existed her entry into service and was not aggravated by her service.  

A single notation on the Veteran's February 1989 entry examination medical history indicates that the Veteran had a history of dysmenorrhea, pain during menstruation.  While this was noted on the report of medical history, no gynecological abnormality was noted on the accompanying examination report.  Therefore, the presumption of soundness applies.  That presumption can only be rebutted by clear and unmistakable evidence that the disorder existed prior to service and clear and unmistakable evidence that the disorder was nog aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The January 2012 VA medical opinion appears to totally base the rational of a pre-existing condition off of the single notation on the entry examination medical history.  Accordingly, this opinion is inadequate.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Prior to her active duty in the Army, the Veteran served in the National Guard.  She had a period of ADT from June 1984 to October 1984.  Other records reveal that she served in the National Guard to at least 1986.  Service treatment records related to her National Guard service have not been obtained.  Therefore, development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding service treatment records pertaining to the Veteran's National Guard service, from June 1984 until her entry into active duty in 1989, including her period of ADT from June to October 1984.  Efforts to obtain the outstanding records should continue until it is determined that the records do not exist or further attempts to obtain the records would be futile.  If any requested records cannot be obtained, the efforts to obtain the records should be documented and the Veteran and her representative should be notified and requested to submit any pertinent service records in their possession.  38 C.F.R. § 3.159 (e).

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the menstrual irregularity and hysterectomy at issue in this case.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect the claimed menstrual abnormality resulting in the hysterectomy as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during or is otherwise etiologically related to her period of active duty for training which ended in August 1993.  The examiner is reminded that the Veteran asserted a claim for menstrual irregularity very shortly after separating from service.  

If the examiner believes that the menstrual disorder resulting in the hysterectomy is unrelated to the period of active service ending in August 1993 and existed prior to the period of active service from March 1989 to March 1993, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to that period of active service and clearly and unmistakably did not permanently increase in severity as a result of that period of active service.  

For purposes of the opinions, the examiner should assume that the Veteran is credible. 

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for menstrual irregularity and hysterectomy.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


